Citation Nr: 0417195	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-03 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of degenerative joint disease of the cervical 
spine, currently rated as 20 percent disabling.

2.  Evaluation of myofascial pain syndrome of the lumbar 
spine with disc protrusion at L4-5, currently rated as 40 
percent disabling.

3.  Evaluation of right knee patellofemoral syndrome, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1993 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of an increased evaluation for right knee 
patellofemoral syndrome is referred to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Since the veteran's original request for service 
connection for a low back disorder, and under the rating 
criteria in effect prior to September 23, 2002, the veteran's 
myofascial pain syndrome of the lumbar spine with disc 
protrusion at L4-5 has resulted in no more than severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and with intermittent relief.

2.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the veteran's for 
myofascial pain syndrome of the lumbar spine with disc 
protrusion at L4-5 did not result in incapacitating episodes 
having a total duration of at least six weeks during the past 
year; and he experienced no more than moderate limitation of 
motion of the lumbar spine, with no more than slight 
neurological symptoms.  

3.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's myofascial pain syndrome of 
the lumbar spine with disc protrusion at
L4-5 has not resulted in incapacitating episodes having a 
total duration of at least six weeks during the past year, 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

4.  The veteran's cervical spine degenerative joint disease 
does not result in severe limitation of motion, nor has 
forward flexion of the spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine been 
demonstrated at any time.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
myofascial pain syndrome of the lumbar spine with disc 
protrusion at L4-5 have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5292, 5293 (2003), 68 Fed. Reg. 51,454, et 
seq. (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243).

2.  The criteria for a rating greater than 20 percent for 
degenerative joint disease of the cervical spine have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Codes 5290 (2002), Diagnostic Code 5290 (2003), 68 Fed. Reg. 
51,454, et seq. (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the March 
2000 and April 2001 rating determinations, the April 2001 
Statement of the Case (SOC), and the February 2004 
Supplemental SOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  In a January 
2001 letter, the RO informed the appellant of the VCAA.  It 
specifically notified him about what it had done, what he 
should do, and where to contact VA if he had any questions.  
In a September 2001 letter, the RO again informed the veteran 
of the VCAA.  It specifically notified him about VA's duty to 
notify him about his claim, VA's duty to assist him in 
obtaining evidence for his claim, what the evidence had to 
show to establish entitlement, what information or evidence 
was still needed from the veteran, what the veteran could do 
to help with his claim, where and when to send the 
information or evidence, and where to contact VA if he had 
questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations. 

The Court's Pelegrini decision held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the original request for 
benefits was received in July 1999.  Thereafter, the issues 
were addressed in a March 2000 rating determination.  Only 
after that rating action was promulgated did VA, in January 
and September 2001 letters, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession which 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in January and 
September 2001 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

With further regard to the Pelegrini decision, the Court held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

II.  Factual Background

Turning to the merits of the present case, a review of the 
record demonstrates that the veteran requested service 
connection for a back disorder in July 1999.

At the time of an August 1999 VA examination, the veteran 
complained of moderate to severe low back pain.  The pain 
increased with standing and walking.  The veteran also 
reported that he experienced right radicular leg pain to his 
heel, and that he had numbness and tingling over both legs 
and feet. 

Clinical evaluation of the spine showed that there was 
tenderness over the cervical spine, paraspinal musculature, 
and over the T4 level on palpation.  There was mild pain over 
the lumbosacral area, with mild muscle spasm.  Gait was 
within normal limits, and heel-toe walking was performed 
satisfactorily.  His pelvis and shoulders were level and his 
spine appeared to be in proper alignment.  Range of motion of 
the cervical spine revealed forward flexion to 30 degrees, 
extension to 25 degrees, lateral bending to 25 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  

Examination of the lumbar spine revealed forward flexion to 
70 degrees, extension to 10 degrees, lateral bending to 10 
degrees, bilaterally, and rotation to 45 degrees, 
bilaterally.  Deep tendon reflexes were 0/4 at the knee and 
ankles.  Straight leg raising was to 60 degrees, bilaterally, 
with low back pain on the tested side.  Motor and sensory 
examination were 5/5 throughout.  

Diagnoses of degenerative joint disease of the cervical 
spine, disc herniation at the thoracic spine, and central 
disc protrusion at L4-5 with myofascial pain syndrome, were 
rendered.  

At the time of a January 2001 VA examination, the veteran 
reported having multiple episodes of minor injuries with 
regard to his cervical spine.  At T8 and 9 there was a 
soreness over the spinal column.  He denied any flare-ups.  
As for flare-ups, the veteran had lost time from work 
secondary to his knee pain associated with his back pain.  He 
reported having a flare-up once a week. 

The veteran had a hard time quantifying his flare-ups.  He 
stated that his lower back and lumbar area had pain and felt 
swollen all the time.  He rated it as 7/10.  It radiated down 
the posterior aspect of his leg into his heel.  He felt 
radicular pain when moving heavy objects and had numbness and 
tingling in his feet only.  The veteran reported having a 
flare-up once a week.  He noted that he had limited motion 
with generalized activity such as waking up in the morning.  
He stated that he could not initially walk very well.   He 
did stretching exercises to work through it.  He also noted 
having a total of six episodes of bowel and bladder 
incontinence.  He stated that he had soiled his clothing.  

Physical examination revealed that the veteran walked with 
hesitancy but had a normal gait.  He occasionally had to 
steady himself.  His spine appeared in normal alignment.  
There was tenderness at T10 and L4-5.  He had notable spasm 
on the left side of L4-5.  Range of motion included lateral 
bending to 30 degrees, rotation to 40 degrees, and extension 
to 30 degrees.  Straight leg raises were to about 50 degrees 
actively and to 60 degrees passively, with some discomfort at 
60 degrees.  Deep tendon reflexes at the patella were slight 
1+ and 1+ at the heels.  Motor and sensory were intact.  

Regarding the cervical spine, there was no notable tenderness 
over the spine.  Forward flexion was to 40 degrees, extension 
was to 30 degrees, lateral bending was to 45 degrees, and 
rotation was to 60 degrees.  Sensory was intact, bilaterally.  
His motor strength was 5/5 and his deep tendon reflexes were 
1/4, bilaterally.  


Diagnoses of degenerative joint disease of the cervical 
spine, stable, and central disc protrusion of L4-5 with 
chronic low back pain, with 5 percent increase of flare-ups, 
were rendered.  

At the time of a March 2001 VA examination, the veteran 
reported that his back pain began in 1994.  He noted having 
slowly progressive pain over the past six years.  He 
described it as pressure, pinching, and burning in his low 
back, hip girdle, lateral thighs, and upper back.  The 
sensations were present at all times but clearly mechanical 
in that they were worse at the end of the day and with 
overexertion.  He described some stiffness in his thighs 
during the morning.  The veteran also reported that the 
weather affected his knee joints.  The pain improved with 
rest and sitting.  He noted that he had to change jobs from 
being a mechanic to a work-study student.  He reported having 
some difficulty doing that.  The veteran noted using Tylenol, 
ibuprofen, and other anti-inflammatory medications without 
much benefit.  He also reported having extensive therapy and 
using a TENS unit with only modest benefit.  The veteran 
stated that he had had several injections in his back.  

Physical examination revealed a well-developed individual who 
moved somewhat stiffly because of back pain.  His cervical 
spine range of motion was mildly diminished with 45 degrees 
of flexion and 60 degrees of right and left rotation.  His 
thoracic spine was normal.  His lumbar spine showed normal 
lordosis.  He had limited range of motion with 30 degrees of 
right and left rotation and limited flexion, with Schober 
testing increasing from 10 to 14 centimeters.  His sacroiliac 
joints were nontender.  He had several myofascial trigger 
points throughout his paraspinous muscles of the lumbar spine 
and a few in his trapezius.  He did not have the multiple 
tender points of fibromyalgia.  Strength in his legs and feet 
was normal.  Babinski was planter, bilaterally, and there was 
no clonus.  

It was the examiner's assessment that the veteran had chronic 
low back pain.  This had been previously diagnosed as 
degenerative disc and joint disease.  The veteran was also 
noted to have myofascial trigger points, which by definition 
gave him the diagnosis of myofascial pain syndrome, 
superimposed on his chronic mechanical low back pain.  There 
were no objective findings suggestive of radiculopathy.  
While there was some description of some bowel incontinence, 
this was quite uncertain, and there was nothing to suggest 
root or cord compression on examination.  The examiner 
indicated that the veteran was likely to have chronic 
mechanical low back pain which would limit his ability to do 
heavy work.  It was noted that he would probably be unable to 
stand for more than one-half hour or to carry more than 15 or 
20 pounds.  The low back pain was noted to markedly limit his 
bending and twisting at the back.  The examiner stated that 
sedentary employment would be a reasonable choice for the 
veteran.  

At the time of an April 2003 VA examination, the veteran 
complained of low back pain, neck pain with pinching and 
numbness, and pain in his back when he walked.  The veteran 
was also noted to have been involved in a motorcycle accident 
in August 2001.  In that incident he had suffered a fracture 
of the right femur and a fracture of the right tibia and 
fibula, giving him a floating knee.  He had undergone four 
separate surgeries on his right leg.  

Physical examination revealed that the veteran was wearing a 
right knee brace to protect his recent intraarticular knee 
surgery for replacement of at least the anterior cruciate 
ligament.  The veteran had normal cervical, thoracic and 
lumbar spine curvatures. 

Further clinical evaluation revealed that his legs measured 
36.75 inches, bilaterally.  Straight leg raising was positive 
at 80 degrees, bilaterally.  Range of motion of the left hip 
was normal.  His right hip could not be tested as a result of 
the ligament repair. 

With regard to his back, the veteran flexed to 80 degrees, 
extended to 30 degrees, right lateral flexed to 25 degrees, 
and left lateral flexed to 30 degrees.  There was no 
paraspinal muscle spasm clinically present.  The veteran had 
full range of motion of the cervical spine.  There was no 
spasm present in the neck.  Flexion was measured to 45 
degrees, extension to 45 degrees, lateral bending on the left 
and right to 30 degrees, and rotation to 90 degrees, 
bilaterally.  The extremes of the lateral flexion were 
reported as painful by the veteran.  X-rays of the lumbar 
spine showed six lumbar vertebrae with expected mild 
narrowing of the S1-S2 disc space.  The remaining disc spaces 
were normal in appearance.  There was no arthritic lipping, 
and the sacroiliac joints appeared normal.  

The examiner stated that he found no neurological findings in 
the back or left leg.  He further indicated that the 
diagnoses were essentially of the disorders for which he had 
been service connected.  He stated that the percentage of 
ratable impairment already given would be more than adequate, 
even including the DeLuca criteria for both the cervical and 
lumbar spine.  There was no paralysis of the median nerve on 
the left at the time of the examination. 

III.  Analysis - Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been appealed, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, supra,  at 126-28.  

When a law or regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Moreover, in VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000), 
the General Counsel held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria.  Therefore, the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It is the intention of the Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicating that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

A.  Myofascial Pain Syndrome of the Lumbar Spine
with Disc Protrusion at L4-5

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome was to be evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60%

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40%

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20%

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100%

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50%

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40%

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30%

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20%

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10%

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60%

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...........................................
.........40%

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
......................20%

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.....................10%

68 Fed. Reg. 51,454, 451, 465 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243).

The veteran has been currently assigned a 40 percent 
disability evaluation for his myofascial pain syndrome of the 
lumbar spine with disc protrusion at L4-5.

For a higher evaluation for the regulations in effect prior 
to September 23, 2002, there had to be pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

At the time of his August 1999 VA examination, the veteran 
had forward flexion to 70 degrees, extension to 10 degrees, 
lateral bending to 10 degrees, bilaterally, and rotation to 
45 degrees.  Motor and sensory examination were noted to be 
5/5 throughout.  At the time of his January 2001 VA 
examination, the veteran reported having radicular pain when 
moving heavy objects and rated his pain as 7/10.  He was also 
found to have notable spasm on the left side.  However, range 
of motion included lateral bending to 30 degrees, rotation to 
40 degrees, and extension to 30 degrees, with deep tendon 
reflexes 1+ at the patella and heels.  Moreover, motor and 
sensory examination were intact.  Furthermore, the examiner 
rated the veteran's flare-ups as increasing his limitation of 
motion by 5 percent.  

The Board does note that at the time of his March 2001 VA 
examination, the veteran was found to have limited range of 
motion for flexion and rotation and the examiner stated that 
the veteran's bending and twisting were markedly limited and 
that he would probably be unable to stand for more than a 
half hour or carry more than 20 lbs.  However, his lumbar 
spine showed normal lordosis, and the strength in his legs 
and feet was normal.  There were also no spasms noted, and no 
neurological symptoms on examination.  

Finally, at the time of the veteran's April 2003 VA 
examination, he was able to flex to 80 degrees, extend to 30 
degrees, right lateral flex to 25 degrees and left lateral 
flex to 30 degrees.  Moreover, there were no muscle spasms 
present.  Furthermore, the examiner stated that there were no 
neurological findings in the back or the left leg.  

In sum, the criteria for an increased evaluation under the 
rating criteria in effect prior to September 2002 have not 
been met or approximated at any time.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling six 
weeks or more in the past twelve months.  

While the range of motion reported for the veteran's lumbar 
spine would warrant findings of moderate limitation of motion 
under Diagnostic Code 5292, when taking into account the 
DeLuca factors, it would still not result in an evaluation in 
excess of 40 percent as there were no more than minimal, if 
any, neurological findings involving each lower extremity, 
with no indication of trophic changes or atrophy.  This would 
warrant no more than a 10 percent evaluations for each lower 
extremity under DC 8520, resulting in a combined disability 
evaluation of 40 percent, which the veteran is currently 
assigned.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling six weeks or 
more in the past twelve months, there has also been no 
demonstration of unfavorable ankylosis of the thoracolumbar 
spine.  Thus, the criteria for a higher evaluation have not 
been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

B.  Degenerative Joint Disease of the Cervical Spine

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Diagnostic Code 
5290 provides that the following ratings are appropriate for 
limitation of motion of the cervical spine:  10 percent for 
slight limitation of motion; 20 percent for moderate 
limitation of motion; and 30 percent for severe limitation of 
motion.

Residuals of a fracture of a vertebra, without cord 
involvement; but with abnormal mobility requiring neck brace 
(jury mast), warrant a 60 percent rating.  In other cases 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note:  Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).

As noted above, the regulations regarding diseases and 
injuries to the spine were revised on September 26, 2003.  
Under these revised regulations, the back disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, and diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100%

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50%

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40%

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30%

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20%

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10%

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Service connection is currently in effect for degenerative 
joint disease of the cervical spine, which has been assigned 
a 20 percent disability evaluation.  With regard to the 
criteria in effect prior to September 23, 2003, the Board 
notes that, for an increased evaluation, there had to be 
demonstration of severe limitation of motion of the cervical 
spine.  

In this regard, the Board notes that at the time of the 
veteran's August 1999 VA examination he was found to have 
forward flexion to 30 degrees, extension to 25 degrees, 
lateral bending to 25 degrees, bilaterally, and rotation to 
35 degrees, bilaterally.  At the time of his January 2001 VA 
examination, the veteran had forward flexion to 40 degrees, 
extension to 30 degrees, lateral bending to 45 degrees, and 
rotation to 60 degrees.  Moreover, sensory examination was 
intact and motor strength was 5/5.  A diagnosis of 
degenerative joint disease of the cervical spine was rendered 
at that time.  

At the time of the veteran's March 2001 VA examination, 
cervical spine motion was noted to be only mildly diminished, 
with flexion to 45 degrees and rotation to 60 degrees, left 
and right.  The thoracic spine was noted to be normal.  
Finally, at the time of the veteran's April 2003 VA 
examination, there was no spasm present in the neck and the 
veteran was noted to have full range of motion of the 
cervical spine.  Flexion was to 45 degrees, extension was to 
45 degrees, lateral bending on the left and right was to 30 
degrees, and rotation was to 90 degrees, bilaterally.  Only 
the extremes of lateral flexion were reported as painful by 
the veteran.  Moreover, the VA examiner stated that the 
percentage impairment already given was more than adequate, 
even when considering the DeLuca criteria.  

Given the foregoing, the criteria for an increased evaluation 
requiring severe limitation of motion have not been met under 
the old rating criteria.  

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 20 percent would not be 
warranted as the veteran has not been shown to have forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  

The Board further notes that, while the veteran is not 
service-connected for degenerative disc disease of the 
cervical spine, there has also been no demonstration of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

C.  Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his low back or cervical spine disorder.  There have also 
been no findings that the veteran's low back or cervical 
spine disorder prevents him from being employed.  While the 
veteran has had to forego employment as a mechanic, the 
examiners have indicated that sedentary employment was 
feasible.  Furthermore, the assigned schedular disability 
evaluations contemplate interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected myofascial pain syndrome of the lumbar 
spine with disc protrusion at L4-5 and degenerative joint 
disease of the cervical spine, and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

An evaluation in excess of 40 percent for myofascial pain 
syndrome of the lumbar spine with disc protrusion at L4-5, at 
any time during the course of the claim and appeal, is 
denied. 

An evaluation in excess of 20 percent for degenerative joint 
diseased of the cervical spine, at any time during the course 
of the appeal, is denied.  


REMAND

A review of the record demonstrates that, at the time of the 
veteran's April 2003 VA examination, his right knee was noted 
to be in a brace to protect recently performed intra-
articular knee surgery.  The Board observes that the veteran 
sustained injuries to his right leg as a result of a 
motorcycle accident in August 2001.

Due to the veteran's right knee being in a brace, the 
examiner was unable to perform the examination findings 
necessary to properly rate the veteran's service-connected 
right knee patellofemoral syndrome.  

The examiner stated that the severe injury to the knee joint, 
the fracture to the right femur, the fracture of the right 
tibia and fibula, and the recent injury to the anterior 
portion of the right knee completely precluded making an 
evaluation of the patellofemoral joint at the time of the 
examination.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2; see 38 C.F.R. 
§ 19.9.  The Court of Appeals for Veterans Claims has hels 
that, where the Board makes a decision based upon an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In compliance with the precedential mandate of the Court, the 
veteran should be afforded an additional VA examination to 
determine whether the medical findings necessary to properly 
rate the veteran's right patellofemoral syndrome may now be 
obtained.  

Accordingly, this case is REMANDED for the following:

1.  The ROIC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal authority.  A 
record of this notification must be 
incorporated into the claims file.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a right knee disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment which are not already in the 
file.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected right knee patellofemoral 
syndrome.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
ray studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his right knee 
and to make specific findings as to 
whether each complaint is related to the 
service-connected right knee 
patellofemoral syndrome or some other 
cause.  The examiner is further requested 
to render an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.

The examiner is also requested to offer 
opinions as to the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected right knee 
patellofemoral syndrome?

	(b) Does the right knee 
patellofemoral syndrome cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
connected right knee patellofemoral 
syndrome; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right knee patellofemoral 
syndrome; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
patellofemoral syndrome?

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened, or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
that regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



